101 F.3d 106
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Chukwu E. AZUBUKO, Plaintiff, Appellant,v.BOARD OF DIRECTORS, British Airways, Defendant, Appellee.
No. 96-1550.
United States Court of Appeals, First Circuit.
Nov. 14, 1996.

Chukwu E. Azubuko on reply brief pro se.
John J. Davis, Bernadette D. Sewell, Morrison, Mahoney & Miller, Diane Westwood Wilson, and Condon & Forsyth on brief for appellee.
Before TORRUELLA, Chief Judge, and BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
After carefully reviewing the parties' briefs and the record, we affirm the judgment of the district court for essentially the reasons stated in its Opinions and Orders, dated April 26, 1995 and January 30, 1996.


2
See Local Rule 27.1.